UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                              No. 99-7608



MARVIN JEROME DAMON,

                                            Petitioner - Appellant,

          versus


RICHARD CULLEN,

                                             Respondent - Appellee.



                              No. 00-6021



MARVIN JEROME DAMON,

                                            Petitioner - Appellant,

          versus


RICHARD CULLEN,

                                             Respondent - Appellee.



Appeals from the United States District Court for the Eastern Dis-
trict of Virginia, at Richmond. James R. Spencer, District Judge.
(CA-99-97)


Submitted:   April 27, 2000                 Decided:   May 10, 2000
Before NIEMEYER and MOTZ, Circuit Judges, and BUTZNER, Senior Cir-
cuit Judge.


Dismissed by unpublished per curiam opinion.


Marvin Jerome Damon, Appellant Pro Se. Mary Kathleen Beatty Martin,
OFFICE OF THE ATTORNEY GENERAL OF VIRGINIA, Richmond, Virginia, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).




                                2
PER CURIAM:

     Marvin Jerome Damon seeks to appeal from the district court’s

decision in a petition under 28 U.S.C.A. § 2254 (West 1994 & Supp.

1999).   In No. 99-7608, Damon seeks to appeal the denial of his

motion to reconsider the judgment dismissing his habeas petition.

We review the district court’s action on such motions for abuse of

discretion.   Pacific Ins. Co. v. American Nat’l Fire Ins. Co., 148

F.3d 396, 402 (4th Cir. 1998).    The district court carefully re-

viewed and rejected Damon’s arguments in his motion. His ruling is

not an abuse of discretion.

     In No. 00-6021, Damon seeks to appeal the district court’s

original denial of the habeas petition.    Judgment was entered on

August 10, 1999.    The district court denied the Rule 59 motion on

October 21, 1999.   Damon’s notice of appeal from the August judg-

ment was dated December 9, 1999, forty-nine days after entry of the

Rule 59 order and four months after the original judgment.

     Parties are accorded thirty days after entry of the district

court’s final judgment or order to note an appeal, see Fed. R. App.

P. 4(a)(1)(B), unless the district court extends the appeal period

under Fed. R. App. P. 4(a)(5) or reopens the appeal period under

Fed. R. App. P. 4(a)(6).      The appeal period is “mandatory and

jurisdictional.”    Browder v. Director, Dep’t of Corrections, 434

U.S. 257, 264 (1978) (quoting United States v. Robinson, 361 U.S.

220, 229 (1960)).   Because Damon failed to file a timely notice of


                                  3
appeal or to obtain an extension or reopening of the appeal period,

we must dismiss the appeal.

     Accordingly, as to both No. 99-7608 and No. 00-6021, we deny

a certificate of appealability and dismiss the appeal. We dispense

with oral argument because the facts and legal contentions are

adequately presented in the materials before the court and argument

would not aid the decisional process.




                                                         DISMISSED




                                4